Bothrook, J.
The plaintiff was the defendant’s second wife. His first wife was plaintiff’s sister. There were five children by the first marriage, and they are all minors. These children had an interest in certain land which they inherited from their mother. The defendant was their guardian. His written contract with the plaintiff was that he would convey the interest of the children, or pay its value, to the plaintiff, when the children should arrive at age. Afterwards he made an application as guardian for the sale of the interest of the children in the land, and rit was sold under order of the court, and plaintiff became-the purchaser. She claims that the defendant verbally agreed that if she would buy in the interest of the minors, and pay for it, he would pay back to plaintiff the sum paid by her. The case turns upon this. question of fact, and we think the district court correctly found that the evidence did not establish the verbal agreement. Having failed to establish this agreement, it follows that no right of action had accrued under the written contract, the children not yet being of age. Whether these contracts are void as made between husband and wife, and against public policy, and whether they were with or without legal consideration, we do not determine.
Affirmed.